Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00318-CV

                        GEMINI INSURANCE COMPANY and
                        Berkley Oil & Gas Specialty Services, LLC,
                                       Appellants

                                            v.

                       DRILLING RISK MANAGEMENT, INC.,
                                    Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 12-066
                        Honorable Bill R. Palmer, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED, and a take-nothing judgment is RENDERED against appellee Drilling Risk
Management, Inc. It is ORDERED that appellants Gemini Insurance Company and Berkley Oil
& Gas Specialty Services, LLC recover their costs of appeal.

      SIGNED July 6, 2016.


                                             _____________________________
                                             Rebeca C. Martinez, Justice